Filed 9/24/21 P. v. Renteria CA2/4
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.



          IN THE COURT OF APPEAL OF THE STATE OF
                        CALIFORNIA

                          SECOND APPELLATE DISTRICT

                                            DIVISION FOUR

 THE PEOPLE,                                                                          B309905 c/w B310534

             Plaintiff and Respondent,                                                (Los Angeles County
                                                                                      Super. Ct. No. KA038347)
             v.

 RONALD DAVE RENTERIA,

             Defendant and Appellant.


     APPEAL from orders of the Superior Court of Los
Angeles County, William C. Ryan, Judge. Dismissed.
     Richard B. Lennon, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.
       “In 1998, a jury convicted appellant [Ronald Dave
Renteria] of carjacking ([Pen. Code,] § 215, subd. (a)) and
escape from custody without use of force or violence ([Pen.
Code,] § 4532, subd. (b)).[1] In connection with the
carjacking conviction, the jury found true a special allegation
that appellant used a gun in the commission of the offense
(former § 12022.5, subd. (a)(2)). After finding that appellant
had suffered two strikes under the ‘Three Strikes’ law
(§§ 667, subds. (b)-(i), 1170.12, subds. (a)-(d)) in 1989, the
trial court imposed an aggregate term of 69 years to life,
which included a 27-year term for the carjacking conviction
under the Three Strikes law, a 10-year term for the
associated gun use enhancement, and a term of 25 years to
life for the escape from custody conviction under the Three
Strikes law.” (People v. Renteria (Sep. 12, 2017, B280477)
2017 Cal.App.Unpub. LEXIS 6206, at *1-*2).2
       In November 2020, appellant filed a “motion for a
proper Romero hearing statement [sic],” asking the court to
strike one of the strikes used to enhance his sentence. He
also filed a separate “motion to strike prior[]s.” The court
denied both motions in two separate orders, and appellant
timely appealed both denials. At his request, we
consolidated the appeals for purposes of briefing, oral
argument, and decision.

1     Undesignated references are to the Penal Code.
2      Also imposed was a five-year enhancement pursuant to
section 667, subdivision (a)(1), and two additional years pursuant
to section 667.5, subdivision (b).




                                2
      Appellant’s appointed counsel filed a brief raising no
issues and invoking People v. Serrano (2012) 211
Cal.App.4th 496 (Serrano). Under Serrano, when appointed
counsel raises no issues in an appeal from a post-judgment
proceeding following a first appeal as of right, an appellate
court need not independently review the record. (Id. at 498.)
On May 5, 2021, we directed counsel to send the record and
a copy of the brief to appellant, and to notify him of his right
to respond within 30 days. Several weeks later, appellant
filed a “supplemental brief” consisting of 731 pages of
reporter’s transcripts, 236 pages of clerk’s transcripts, and a
single-page letter dated May 24, 2021, stating: “Dear Court
Clerk, [¶] Here-I write today to provide the court with a copy
of Volume I of II as a courtesy. [¶] I will be making a copy of
Volume II,[]and providing the court with a copy as a
courtesy. [¶] I greatly appreciate the court clerk[’]s time and
kind consideration in this matter,[]thank you kindly. [sic]”
      To the extent appellant’s single-page letter was
intended as an appellate brief, it is insufficient under
California Rules of Court, rule 8.204. Among other
deficiencies, the “brief” fails to include argument, authority,
or record citations. Because neither appellant nor his
counsel has raised any claims of error, we dismiss the appeal
as abandoned. (Serrano, supra, 211 Cal.App.4th at 498.)




                               3
                      DISPOSITION
     The appeal is dismissed.

     NOT TO BE PUBLISHED IN THE OFFICIAL
     REPORTS




                                    MANELLA, P. J.

We concur:




COLLINS, J.




CURREY, J.




                         4